Exhibit 99.2 INDEPENDENT AUDITORS' REPORT To the Stockholders of Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros S.A. We have audited the accompanying balance sheets of Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros S.A. (the "Company") as of December 31, 2011 and the related statements of income, stockholders' equity, and cash flows for the years ended December 31, 2011 and 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte March 7, 2012 Santiago, Chile SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. BALANCE SHEETS AS OF DECEMBER 31, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) Notes ASSETS ThUS$ ThUS$ (Unaudited) CURRENT ASSETS: Cash and cash equivalents Trade receivables, net 3 Accounts receivable from related companies 6 Inventories, net 3 Prepaid expenses and other current assets 3 Deferred income taxes 9 Total current assets PROPERTY, PLANT AND EQUIPMENT: Buildings Camps - Machinery and equipment Vehicles Office furniture and equipment - 67 Machinery and vehicles acquired under capital leases Less - accumulated depreciation ) ) Net property, plant and equipment OTHER ASSETS: Account receivables from related companies 6 - Investment in affiliate 5 Total other assets TOTAL ASSETS The accompanying notes are an integral part of these financial statements Notes LIABILITIES AND STOCKHOLDERS' EQUITY ThUS$ ThUS$ (Unaudited) CURRENT LIABILITIES: Short-term debt 7 - Current maturities of long-term debt 7 Current maturities of capital leases 8 Accounts payable 3 Accounts payable to related companies 6 Withholdings and accrued expenses 3 Unearned income 3 Income taxes payable Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term debt 7 - Capital leases 8 81 Accrued expenses 3 - Unearned income 3 Deferred income taxes 9 Total long-term liabilities STOCKHOLDERS' EQUITY: Common stock Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2011, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) Notes ThUS$ ThUS$ ThUS$ (Unaudited) REVENUES COST OF REVENUES ) ) ) GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES ) ) ) OPERATING INCOME OTHER INCOME (EXPENSE): Equity in net earnings of affiliate 70 40 50 Financial expense ) ) ) Foreign exchange(losses) gains ) ) Other (expense) income - net ) ) Income before income taxes Income tax expense 9 ) ) ) Net income The accompanying notes are an integral part of these financial statements SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2011, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) Common Common Retained Total Shares stock earnings equity ThUS$ ThUS$ ThUS$ Balance as of January 1, 2009 Dividends distribution - ) ) Comprehensive income: Net income for the year 2009 - Balance as of December 31, 2009 Dividends distribution - ) ) Comprehensive income: Net income for the year 2010 - Balance as of December 31. 2010 Dividends distribution - ) ) Comprehensive income: Net income for the year 2011 - Balance as of December 31, 2011 The accompanying notes are an integral part of these financial statements SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2011, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) ThUS$ ThUS$ ThUS$ (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Collection of trade account receivables Other income received Payments to suppliers and personnel ( 217,110
